     Case 2:19-cv-01304-KJM-DMC Document 20 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUILLERMO TRUJILLO CRUZ,                          No. 2:19-cv-01304-KJM-DMC (PC)
12                       Plaintiff,
13           v.                                         ORDER
14    E. WHITE,
15                       Defendant.
16

17                  On March 13, 2020, this court adopted the magistrate judge’s findings and

18   recommendations recommending that plaintiff’s request for in forma pauperis status be denied for

19   failure to meet the “imminent danger” exception to the three strikes provision of 28 U.S.C.

20   § 1915(g). Adoption Order, ECF No. 17. Accordingly, this court denied plaintiff’s motion for in

21   forma pauperis status, ECF No. 7, and granted plaintiff thirty (30) days to pay the applicable

22   $400.00 filing fee, Adoption Order at 2. The court further warned that failure to pay the filing fee

23   would result in dismissal of this action. Id.

24                  On April 10, 2020, plaintiff file a document styled “objections,” in which he

25   challenged the court’s order adopting the findings and recommendations. Objections, ECF No.

26   19. Because plaintiff was previously provided an opportunity to object to the magistrate’s

27   findings and recommendations, ECF No. 15, the court construes plaintiff’s most recent filing as a

28   request for reconsideration of this court’s order of adoption.
                                                        1
     Case 2:19-cv-01304-KJM-DMC Document 20 Filed 06/22/20 Page 2 of 2

 1                  Local Rule 230(j) provides that a party seeking reconsideration must show “what
 2   new or different facts or circumstances” now exist which did not exist at the time of the original
 3   filing and “why the facts or circumstances were not shown” earlier. E.D. Cal. R. 230(j). Here,
 4   plaintiff presents no new or different facts or circumstances from those alleged in the complaint
 5   or raised in opposition to the magistrate judge’s findings and recommendations. Even if he did,
 6   he provides no explanation as to why these facts or circumstances were not previously raised. For
 7   these reasons, plaintiff’s request for reconsideration, ECF No. 19, is DENIED.
 8                  Moreover, as explained in the court’s adoption order, plaintiff had thirty days to
 9   pay the $400.00 filing fee. As of this order, plaintiff has yet to satisfy this obligation.
10   Accordingly, this action is dismissed for failure to pay the filing fee. The Clerk of Court is
11   directed to CLOSE this case.
12                  IT IS SO ORDERED.
13   DATED: June 19, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
